1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     KEVIN ALMY,                                            Case No. 3:17-cv-00390-RCJ-WGC
4                                           Plaintiff                   ORDER
5            v.
6     MINOR ADAMS, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On January 14, 2019, this Court issued an order denying the motion to recuse and

11   extended Plaintiff’s time to file an amended complaint. (ECF No. 16). On January 25,

12   2019, Plaintiff filed a motion to demand a response to the motion to recuse. (ECF No.

13   18). On January 28, 2019, Plaintiff filed a notice of appeal with respect to the January

14   14, 2019, order. (ECF No. 19). On February 25, 2019, the Ninth Circuit dismissed the

15   appeal for lack of jurisdiction. (ECF No. 21).

16          This Court now denies the motion to demand a response to the motion to recuse

17   (ECF No. 18) as moot because the Court addressed the motion to recuse in its

18   January 14, 2019 order.

19          Additionally, the Court directs Plaintiff to file his first amended complaint in

20   accordance with the original screening order (ECF No. 11) on or before Friday, March 29,

21   2019. No further extensions will be granted. Moreover, the Court notes that it must

22   screen Plaintiff’s first amended complaint because he seeks to proceed in forma pauperis.

23   (See ECF No. 17). If Plaintiff seeks to bypass screening because he is no longer

24   incarcerated he must pay the $400 filing fee in full.

25   II.    CONCLUSION

26          For the foregoing reasons, it is ordered that the motion to demand response

27   (ECF No. 18) is denied as moot.

28          ///
1           It is further ordered that Plaintiff shall file the first amended complaint as discussed
2    in the screening order (ECF No. 11) on or before Friday, March 29, 2019. No further
3    extensions will be granted.
4           It is further ordered that the Clerk of the Court send Plaintiff a courtesy copy of the
5    screening order (ECF No. 11).
6           It is further ordered that, if Plaintiff chooses not to file an amended complaint curing
7    the stated deficiencies of the complaint, this action shall be dismissed with prejudice for
8    failure to state a claim.
9           DATED: February 27, 2019.
10
11                                              UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
